OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court, under the name Arthur William Don, on December 21, 1955.
On June 28, 1984, the respondent pleaded guilty in the United States District Court for the Southern District of New York to a violation of 18 USC § 201 (b), to wit, bribery of public officials. On October 11, 1985, the imposition of sentence was suspended and the respondent was fined $10,000 and placed on probation for a period of three years with a condition that he continue performing community service for four hours per week for three years.
The Federal crime of which the respondent stands convicted is cognizable in New York as a class D felony under Penal Law § 200.00 (bribery in the second degree) (Matter of Phillips, 100 AD2d 69; Matter of Rosenberg, 83 AD2d 375).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted and the respondent’s cross motion is denied. The respondent is disbarred and the clerk of this court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Spatt, JJ., concur.